                                                                                Case 3:17-cv-02335-WHA Document 196 Filed 06/12/19 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                           IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8   PAULA BLAIR, ANDREA ROBINSON, and
                                                                          9   FALECHIA HARRIS, individually and on
                                                                              behalf of all others similarly situated,                   No. C 17-02335 WHA
                                                                         10                  Plaintiffs,
                                                                         11
United States District Court




                                                                                v.                                                       STATUS REPORT ORDER
                               For the Northern District of California




                                                                         12   RENT-A-CENTER, INC., a Delaware
                                                                         13   corporation, RENT-A-CENTER WEST, INC.,
                                                                              a Delaware corporation, and DOES 1–50,
                                                                         14   inclusive,

                                                                         15                  Defendants.
                                                                                                                            /
                                                                         16
                                                                         17          A February 2019 order stayed most deadlines in this case pending our court of appeals’

                                                                         18   resolution of RAC’s pending appeal (Dkt. No. 186). The parties shall please file a joint status

                                                                         19   report on the progress of the appeal by JULY 11 AT NOON.

                                                                         20
                                                                         21          IT IS SO ORDERED.

                                                                         22
                                                                         23   Dated: June 12, 2019.
                                                                                                                                  WILLIAM ALSUP
                                                                         24                                                       UNITED STATES DISTRICT JUDGE

                                                                         25
                                                                         26
                                                                         27
                                                                         28
